*459
ON RETURN TO REMAND

MeMILLAN, Judge.
This cause was remanded with instructions to the trial court to enter an order containing specific findings of fact concerning the issue of ineffective assistance of trial counsel raised in the appellant’s Rule 32, Ala.R.Cr.P., petition. The trial judge, in his order, stated that he had tried the appellant’s case and, therefore, that he had had an opportunity to observe the performance of the appellant’s trial counsel. Therefore, he found that the appellant’s claim — that trial counsel’s failure to object to the court’s allowing rebuttal testimony after the defense had rested amounted to ineffective assistance — was clearly without merit.
The judgment of the trial court is affirmed.
AFFIRMED.
All judges concur.'